Bailey, J. The entire object and scope of the bill in this case, as we understand it, is to restrain the defendants from manufacturing, selling or dealing in certain goods which the complainant claims to hold the exclusive right to manufacture and sell, under letters patent from the Hnited States. These letters patent were originally issued to and owned by Kelly, one of the defendants, and were by him assigned to the complainant. The instrument by which the assignment was made, in addition to assigning to the complainant one or more patents then already in existence, contained an agreemen t on Kelly’s part to use" his best endeavors to procure letters patent for certain other inventions of like character, which he liad then made, the same when issued to belong to and become the property of the complainant; and also an agreement that his subsequent inventions and improvements in relation to the same class of manufactured articles, should belong to the complainant, and that he would use his best endeavors lo procure letters patent therefor for its use. There is no complaint in the bill of any breach of any of the terms or conditions of the agreement. So far as appears, Kelly did all he undertook to do by way of procuring letters patent for his unpatented inventions, and turning the same over to the complainant. The complaint is, that Kelly and the other defendants are engaged in the business of nianufacturing and selling the goods which the complainant has the exclusive right to manufacture and sell, under the several patents assigned to it by Kelly, and the praj-er of the hill is that he may be restrained from so doing. The decree also is limited to merely enjoining the defendants from manufacturing or selling any of the patented articles covered by the letters patent assigned or agreed to be assigned by Kelly to the complainant. It will thus be seen that the case presented by the record is one purely and simply of an alleged infringement of certain patent rights. Neither the hill nor the decree seeks to enforce rights or to redress wrongs dependent upon or growing out of a contract. No agreement is set up, either on the part of the defendants or of Kelly, not to engage in manufacturing and selling the articles in question, but the only ground upon which the complainant seeks to have the defendants debarred from engaging in that business is, the exclusive right or monopoly secured to it by its letters patent. Section 629 of the Revised Statutes of the United States confers upon the United States Circuit Courts original jurisdiction, among other things, of all suits at law or in equity arising under the patent or copyrights laws of the United States; and again, by section'll!, it is provided that the jurisdiction of said courts in all cases arising under said laws shall be exclusive of the courts of the several States. Section 4921 further provides that the several courts vested with jurisdietion of eases arising under the patent laws, shall have power to grant injunctions to prevent the violation of any right secured by patent. These statutes are too plain to require comment. The exclusive jurisdiction of all suits brought to restrain infringements of patents is in the federal courts. This doctrine is clearly announced in the decisions cited by counsel for the appellants. It follows that the superior court had no jurisdiction, and that the demurrer to the bill should have been sustained. The decree will be reversed with directions to the court below to sustain the demurrer, and for further proceedings not inconsistent with this opinion. Decree reversed.